Citation Nr: 1710705	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  13-01 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic lumbosacral strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2001 to September 2002, October 2003 to June 2004, and October 2004 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.'" Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions," Stefl, 21 Vet. App. at 124-25, and the "examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two," Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Thus, the clinician completing the examination report must support his or her medical findings with adequate medical analysis, Stefl and Nieves-Rodriguez, both supra.  Further, it is incumbent on an examiner to consider all of the relevant evidence before forming an opinion.  Stefl, 21 Vet. App. at 124; Caffrey v. Brown, 6 Vet App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").

The Board finds that the June 2010 VA medical opinion, which is the only VA examination report on file, is inadequate for it to make a decision on the issue of service connection for low back disability.  

Specifically, the June 2010 VA examiner referenced a January 2004 MRI of the Veteran's spine and found that MRI results, showing disc herniation in the L4-5 and L5-S1 levels, were not deemed to be caused by or a result of either of the two motor vehicle accidents the Veteran experienced during service and outside of service, and instead were non-traumatic, age-related, and degenerative in nature.  However, a review of the service treatment records show that the February 2004 report attached to the January 2004 MRI results indicated otherwise and specifically noted that the lumbar strain with underlying lumbar disc herniation at L4-5 and L5-S1 with back and right sciatic pain is due to the in-service motor vehicle accident of December 13, 2003.  Additionally, the examiner did not have the opportunity to review a relevant military personnel record that was associated with the claims file in 2016.  The personnel record revealed the treatment and diagnosis of the low-back related injuries sustained in the in-service 2003 motor vehicle accident, which noted that the rear end impact from the other vehicle resulted in three herniated discs in the Veteran's lower back.  Accordingly, the Board finds that remand for a VA addendum opinion is warranted.

The Board notes that there is documentation in the file that the Veteran failed to report for a scheduled VA examination in August 2016.  The Veteran is reminded that if he fails to cooperate in the development of his claim, he does so at his own peril.  Pursuant to 38 C.F.R. § 3.655 (b) (2016), when a claimant fails to report without "good cause" for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record and may result in denial of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's low back disability.  Any indicated studies should be accomplished, and all findings should be reported in detail.  The electronic claims file should be made accessible to the examiner.
 
After examination of the Veteran and review of the electronic claims file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's current low back disability is etiologically related to any incident the Veteran experienced while on active duty, to include the motor vehicle accident in 2003 during active service.  

A complete rationale for all opinions should be provided.  If the examiner cannot provide the above requested opinion without resorting to speculation, it should be so stated and a rationale provided for such medical conclusion.

2.  After undertaking any other development deemed appropriate, the AOJ should then readjudicate the issue on appeal.  If the benefit sought remains denied, the AOJ should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

